ACCEPTED
                                                                                         14-14-00927-cv
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     3/2/2015 3:19:43 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                  CLERK

                                No. 14-14-00927-CV

                                    In The                       FILED IN
                                                           14th COURT OF APPEALS
                 Fourteenth Court of Appeals at Houston, TexasHOUSTON, TEXAS
                                                                    3/2/2015 3:19:43 PM
                                                                   CHRISTOPHER A. PRINE
              ULRIKA BJORKSTAM AND JOSEPH DANIEL                   DRAY, Clerk
                             Appellants,

                                         v.

                               WOODWARD, INC.,
                                  Appellee.

                 On Appeal from the 190th Judicial District Court Of
                              Harris County, Texas
                           Trial Cause No. 2010-31214
                   The Honorable Patricia J. Kerrigan, Presiding

 SECOND UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE
                  APPELLANTS’ BRIEF

      Ulirka Bjorkstam and Joseph Daniel Dray file their Second Unopposed

Motion for Extension of Time to File Appellants’ Brief, pursuant to Tex. R. App.

P. 10.5(b).

      1.      Presently, Appellants’ Brief is due March 2, 2015.

      2.      Through this Unopposed Motion, Appellants seek an extension of

twenty-one (21) days to file their Brief. Should the Court grant this Motion, the

new deadline will be March 23, 2015.

      3.      Contemporaneously with this Motion, Appellants filed their

Unopposed Motion to Supplement the Reporter’s Record. Through that Motion,
Appellants seek to add the transcript of a hearing that occurred on May 17, 2013.

There is a reference to the May 17th hearing in the Reporter’s Record currently on

file with the Court. The May 17th hearing transcript is necessary for the complete

presentation of Appellants’ arguments. The court reporter is ready to file the May

17th hearing transcript, if the Court should grant Appellants’ Unopposed Motion to

Supplement the Reporter’s Record.

         4.   Additionally, Appellants’ counsel argued before the Delaware

Supreme Court on February 18, 2015 in Bell Helicopter Textron, Inc. v. Andres

Arteaga, et al., Case Number 333, 2014. As a result, the first eighteen days of

February were devoted to preparing for this argument, as well as getting

acclimated to a new law firm. Moreover, upon return from Delaware, where the

weather was extremely cold, Appellants’ counsel fought cold and flu symptoms for

several days.

         5.   Counsel for Woodward, Inc., has no objection to the requested

extension of twenty-one (21) days. Therefore, should the Court grant this Motion,

the extension will not result in undue hardship or material harm to Woodward, Inc.

         6.   Appellants have previously sought a thirty-day extension from the

Court.

         For these reasons, Appellants request that the Court grant their Second

Unopposed Motion for Extension of Time to File Appellants’ Brief.


                                         2
Respectfully submitted,

PIERCE & O’NEILL, LLP


/s/ John C. Schwambach, Jr.
John C. Schwambach, Jr.
Texas State Bar Number 17858450
4203 Montrose Boulevard
Houston, Texas 77006
713-634-3607 Direct
713-634-3600 Main
713-634-3601 Facsimile
jschwambach@pierceoneill.com

Attorney for Appellants




  3
                     CERTIFICATE OF CONFERENCE

      I, John C. Schwambach, Jr., counsel for Appellants, Ulrika Bjorkstam and

Joseph Daniel Dray, hereby certify that I have conferred with Timothy S. McConn,

counsel for Appellee, about the merits of this Motion, and he is unopposed to this

Motion.



                                            /s/ John C. Schwambach, Jr.
                                            John C. Schwambach, Jr.




                                        4
                         CERTIFICATE OF SERVICE

      Pursuant to the Texas Rules of Appellate Procedure, I hereby certify that a

true and correct copy of the foregoing was electronically filed and served upon all

know counsel of record this 2nd day of March, 2015.




                                            /s/ John C. Schwambach, Jr.
                                            John C. Schwambach, Jr.




                                        5